Exhibit 99 [GRAPHIC OMITTED][GRAPHIC OMITTED] First Mid-Illinois Bancshares, Inc. had a successful 2007, with diluted earnings per share increasing 4% to $1.57 per share compared to $1.51 per share in 2006. Net income increased to $10,159,000 in 2007 compared to $10,009,000 in 2006. As a result of this financial performance, the Company increased its common share dividends to $.38 per share in 2007 from $.34 per share in 2006. All share and per share information for current and prior periods presented in this report have been adjusted to reflect the three-for-two stock split in the form of a 50% stock dividend completed in June 2007. Growth in both non-interest income and net interest income were the primary contributors to the increase in earnings. It is important to note for year-to-year comparisons that the consolidated financial statements include the results of Peoples State Bank of Mansfield since the acquisition date of May 1, 2006. Non-interest income was $14,661,000 in 2007 compared to $13,380,000 in 2006. Service charge income increased as a result of an increase in fees received on overdrafts. In addition, insurance revenues increased by $261,000 as a result of new business underwritten through The Checkley Agency, Inc., and a decrease in policy claims. Also, fees received on ATM and debit cards increased as a result of an increase in the number of electronic transactions. Net interest income increased to $31,502,000 in 2007 as compared to $30,844,000 for 2006. This was primarily the result of growth in loan balances. Loan balances on December 31, 2007 were $748 million as compared to $724 million on December 31, 2006 with the majority of the growth in commercial loans. Deposit balances at December 31, 2007 were the same as at the end of last December at $771 million. However, $22 million in brokered deposits were allowed to mature during that time and were replaced by customer deposits. The growth in loans has offset a decline in the Company’s net interest margin. The Company’s net interest margin for 2007 was 3.43% as compared to 3.51% in 2006. Non-interest expense increased to $30,055,000 in 2007 as compared with $28,423,000 in 2006.This increase is primarily attributed to having the costs associated with the three locations acquired in the Peoples acquisition for the full year of 2007. Credit quality remains of high importance to banks and is an area where we invest significant energies. Our net charge-offs for 2007 were $620,000 as compared to $937,000 last year. Our net charge-offs continue to be below that of peer banks and reasonable given the size of our loan portfolio. However, as general economic trends have declined, we have seen an increase in the level of non-performing loans. Non-performing loans were $7.5 million on December 31, 2007 as compared to $3.7 million on December 31, 2006. This increase was primarily due to insufficient cash flows on commercial real estate loans to one borrower which totaled $2.9 million. Thus, our provision for loan losses amounted to $862,000 in 2007 as compared to $760,000 in 2006. I also would like to remind shareholders of the liquidity offered by our share repurchase program, which we have had since 1998. We increased the number of shares authorized to be repurchased under the program in November 2007. Any shareholder who would like to sell their stock should contact Ms. Lee Ann Perry, Manager of Shareholder Services at (217) 258-0493. During the fourth quarter of 2007, we announced that the Trust and Wealth Management Division had partnered with Raymond James Financial Services to offer brokerage services. Raymond James is one of the largest and most respected investment firms in the United States, serving over 1.5 million customers. The initial conversion has gone well and we are excited about this opportunity for our customers. Thank you for your continued support of First Mid-Illinois Bancshares, Inc. Sincerely, /s/ William S. Rowland Sincerely, William S. Rowland Chairman and Chief Executive Officer January 29, 2008 First Mid-Illinois Bancshares, Inc. 1515 Charleston Avenue Mattoon, Illinois 61938 217-234-7454 www.firstmid.com CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) Dec 31 Dec 31 2007 2006 Assets Cash and due from banks $ 28,737 $ 20,266 Federal funds sold and other interest-bearing deposits 2,386 1,570 Investment securities: Available-for-sale, at fair value 184,033 184,266 Held-to-maturity, at amortized cost (estimated fair value of $1,194 and $1,346 at December 31, 2007 and 2006, respectively 1,178 1,323 Loans 748,161 723,568 Less allowance for loan losses (6,118 ) (5,876 ) Net loans 742,043 717,692 Premises and equipment, net 15,520 16,293 Goodwill, net 17,363 17,363 Intangible assets, net 4,327 5,148 Other assets 20,751 16,638 Total assets $ 1,016,338 $ 980,559 Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ 124,486 $ 121,405 Interest bearing 646,097 649,190 Total deposits 770,583 770,595 Repurchase agreements with customers 68,300 66,693 Other borrowings 67,250 37,800 Junior subordinated debentures 20,620 20,620 Other liabilities 9,133 9,065 Total liabilities 935,886 904,773 Stockholders’ Equity: Common stock ($4 par value; authorized18,000,000 shares; issued 7,135,113 shares in 2007 and 8,552,886 shares in 2006) 28,450 22,808 Additional paid-in capital 23,308 21,261 Retained earnings 49,895 68,625 Deferred compensation 2,568 2,629 Accumulated other comprehensive income (loss) 1,096 19 Treasury stock at cost, 858,396 shares in 2007 and 2,121,269 in 2006 (24,955 ) (39,556 ) Total stockholders’ equity 80,452 75,786 Total liabilities and stockholders’ equity $ 1,016,338 $ 980,559 CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands) (unaudited) For the year ended December 31, 2007 2006 Interest income: Interest and fees on loans $ 50,557 $ 46,988 Interest on investment securities 9,160 8,261 Interest on federal funds sold & other deposits 214 307 Total interest income 59,931 55,556 Interest expense: Interest on deposits 21,591 18,586 Interest on repurchase agreements with customers 2,419 2,411 Interest on other borrowings 2,849 2,400 Interest on subordinated debt 1,570 1,315 Total interest expense 28,429 24,712 Net interest income 31,502 30,844 Provision for loan losses 862 760 Net interest income after provision for loan losses 30,640 30,084 Non-interest income: Trust revenues 2,607 2,489 Brokerage commissions 528 533 Insurance commissions 1,950 1,689 Services charges 5,621 5,308 Securities gains (losses), net 256 164 Mortgage banking revenues 482 394 Other 3,217 2,803 Total non-interest income 14,661 13,380 Non-interest expense: Salaries and employee benefits 16,408 15,418 Net occupancy and equipment expense 4,831 4,797 Amortization of intangible assets 821 761 Other 7,995 7,447 Total non-interest expense 30,055 20,947 Income before income taxes 15,246 15,041 Income taxes 5,087 5,032 Net income $ 10,159 $ 10,009 Per Share Information (unaudited) For the year ended December 31, 2007 2006 Basic earnings per share $ 1.60 $ 1.54 Diluted earnings per share $ 1.57 $ 1.51 Book value per share at December 31 $ 12.82 $ 11.79 Market price of stock at December 31 $ 26.05 $ 27.20 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) (unaudited) For the year ended December 31, 2007 2006 Balance at beginning of period $ 75,786 $ 72,326 Net income 10,159 10,009 Dividends on stock (2,377 ) (2,251 ) Issuance of stock 1,601 1,761 Purchase of treasury stock (6,481 ) (7,152 ) Deferred compensation and other adjustments 687 335 Changes in accumulated other comprehensive income (loss) 1,077 758 Balance at end of period $ 80,452 $ 75,786
